Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
		Claim 1 recites in line 9 “…said passage way…”, this should be amended to read “…said passageway…”. 
	Claims 3 and 11-12 recite “a system for…generated a flow signal”. The term “generated” should be changed to “generating” so as to read more clearly.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
first pressure signal claimed prior.
	Claim 6 recites “ wherein said processor is programmed to receive said signals
and determine if any of said signals is outside a predetermined set of operational
parameters and, if any of said signals are outside said predetermined operational
parameters, said processor generates a report”. However, it is unclear if this claim language further narrows the limitations of claim 1, which already discloses that the signals (position) are compared to a time window (operational parameter) and cause a generation of a report if they are outside said window. Claim 6 merely restates this limitation using different language, as there are no other operational parameters disclosed to which the position signals of the pistons and actuator are compared.


Allowable Subject Matter
Claims 1-4 and 8-21 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach an improvement for a pumping system including first and second pistons connected to first and second respective inlets; a valve having a 
In particular, the closest prior art teaches piston sensors but does not teach a comparison of the position of two pistons and an actuator against a time window to determine an error;

US 2015/0211503 teaches a multiple piston pump having a valve with a passage therethrough (elements 16, 22); but does not teach comparing position signals of the components to a time window.

US 9651033 teaches a multiple piston pump having a valve with a passage therethrough and piston sensors (components 22-23, 14, 15); but does not teach comparing position signals of the components to a time window.

US 7611331 teaches a multiple piston pump having an valve with a passage therethrough (60 and 56), and piston sensors (20, 22); however there is no valve actuator sensor, and the piston sensors are relied upon to determine stroke duration for calibration rather than terminal positions for comparison to a time window.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746